Citation Nr: 9910229	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  97-29 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to a permanent and total disability rating 
for nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to May 
1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to a 
permanent and total disability rating for nonservice-
connected pension purposes, and which also denied entitlement 
to service connection for post-traumatic stress disorder.

The veteran's claim of entitlement to service connection for 
post-traumatic stress disorder is addressed in the remand 
attached to this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's disabilities permanently preclude him from 
engaging in substantially gainful employment, consistent with 
his age, education and occupational history.



CONCLUSION OF LAW

The criteria for entitlement to a permanent and total 
disability rating for nonservice-connected pension purposes 
are met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 3.340, 3.342, 4.16, 4.17 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained which have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran contends that his disabilities preclude him from 
following a substantially gainful activity.  After a review 
of the record, the Board finds that the veteran's contentions 
are supported by the evidence, and his claim entitlement to a 
permanent and total disability rating for nonservice-
connected pension purposes is granted.

The United States Court of Appeals for Veterans Claims 
(Court) has observed that permanent and total disability for 
pension purposes can be shown in two ways under VA 
regulations which provide a combination of "objective" and 
"subjective" standards.  Brown v. Derwinski, 2 Vet. App. 
444 (1992); see also Talley, v. Derwinski, 2 Vet. App. 282 
(1992); 38 U.S.C.A. § 1502(a) (West 1991); 38 C.F.R. 
§§ 3.321(b)(2), 4.17 (1998).

First, under the "objective" standard, the appellant may 
establish that he has a lifetime impairment which is 
sufficient to render it impossible for the "average person" 
to follow a substantially gainful occupation under the 
appropriate diagnostic codes of the VA Schedule for Rating 
Disabilities (Schedule).  38 C.F.R. Part 4 (1998).  The 
"average person" standard is outlined in 38 U.S.C.A. 
§ 1502(a)(1), 38 C.F.R. § 3.340(a), and 38 C.F.R. § 4.15.  
This process involves rating each diagnosed disability under 
the appropriate Diagnostic Code.  Nonservice-connected 
disabilities are evaluated under the same criteria as 
service-connected disabilities.  Then, the individual 
disability ratings for all disabilities are combined pursuant 
to the combined ratings table in order to determine whether 
the appellant holds a combined 100 percent schedular 
evaluation for pension purposes.  See 38 C.F.R. § 4.25 
(1998).  Therefore, the Board's decision would include 
analysis of whether the appropriate rating has been assigned 
for each of the appellant's nonservice-connected 
disabilities.

Second, under the "subjective" standard, the appellant may 
establish permanent and total disability for pension 
purposes, absent a combined 100 percent schedular evaluation, 
by proving that the individual (as opposed to the average 
person) has a lifetime impairment precluding the appellant 
from securing and following substantially gainful employment.  
38 U.S.C.A. §§ 1502, 1521(a) (West 1991); 38 C.F.R. § 4.17 
(1997).  Under this analysis, there must be one such 
disability ratable at 60 percent or more, or; if there are 
multiple disabilities, there must be at least one disability 
ratable at 40 percent or more, with a combined disability 
rating of at least 70 percent.  38 C.F.R. § 4.16(a) (1998).  
However, even if the appellant cannot qualify for permanent 
and total disability under the above rating scheme following 
applicable schedular criteria, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the appellant is subjectively found 
to be unemployable by reason of his disabilities, age, 
occupational background, and other related factors.  38 
C.F.R. §§ 3.321(b)(2), 4.17(b) (1998).

A permanent and total disability rating under the provisions 
of 38 C.F.R. §§ 4.15-4.17 will not be precluded by reason of 
the coexistence of misconduct disability when:  (a) A 
veteran, regardless of employment status, also has innocently 
acquired 100 percent disability, or (b) Where unemployable, 
the veteran has other disabilities innocently acquired which 
meet the percentage requirements of § 4.16 and § 4.17 and 
would render, in the judgment of the rating agency, the 
average person unable to secure or follow a substantially 
gainful occupation.  38 C.F.R. § 4.17a (1998). The Board 
notes that the most recent examination found the veteran's 
alcohol dependence to be in remission.  However, the Board 
notes that this disability would not be considered in 
determining whether the veteran qualifies for a nonservice-
connected pension as his alcohol dependence represents 
willful misconduct on his part.  38 U.S.C.A. § 105(a) (West 
1991); 38 C.F.R. § 3.301 (1998).

The Board attempts to determine the extent to which a 
claimant's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1998).  It is necessary to evaluate the disability from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.2 (1998).  The Board also will resolve any 
reasonable doubt regarding the extent of the disability in 
the favor of the veteran.  38 C.F.R. § 4.3 (1998).

The Board in this analysis has chosen to forego consideration 
of the "objective" standard, and will first consider the 
"subjective" standard.  As this approach results in a grant 
of the benefit sought on appeal, the Board finds that this 
approach is not prejudicial to the veteran.  Thus the Board 
will address the "subjective" standard of whether the 
appellant is entitled to pension benefits based on subjective 
criteria, including age, education and occupational history.  
38 C.F.R. §§ 3.321, 4.15 (1998).  The underlying 
determination is whether he is capable of performing the 
physical and mental acts required by employment, not whether 
he can actually find employment.  See Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  The Board finds, in evaluating the 
veteran pursuant to this subjective test, that the veteran 
has a lifetime impairment precluding the appellant from 
securing and following substantially gainful employment.

The appellant alleges that he is permanently disabled due to 
a variety of disabilities.  The veteran has received VA 
examinations of those claimed disabilities, and the Board 
will therefore evaluate whether those disabilities which are 
present are productive of total disability.  The Board notes 
that the veteran has been diagnosed with a mental disorder; 
degenerative joint disease of the lumbar spine, thoracic and 
cervical spine; headaches; arterial hypertension; 
hemorrhoids; vasomotor rhinitis; and alcohol dependence.  The 
Board specifically notes that the veteran suffers from a 
mental disorder, headaches, a spine disability, and 
hypertension, which, in combination, preclude his securing or 
following substantially gainful employment.

While the criteria for determination of disability vary 
between the agencies, the Board has also analyzed the 
February 1997 in which the Social Security Administration 
found that the veteran was disabled such that he was unable 
to do any substantial gainful activity by reason of medically 
determinable physical and mental impairment.  The Board has 
placed some weight in that determination in rendering the 
finding that the veteran is also disabled for VA purposes.  
The Board notes that the Social Security Administration 
decision considered the opinion of an examining physician who 
found, within a reasonable degree of medical certainty, that 
the veteran experienced multiple significant medical and 
psychological problems.  The evidence shows that the veteran 
suffers from degenerative disc disease of the cervical, 
lumbar, and thoracic spine with radiculopathy to the buttocks 
and legs; chronic headaches; a mental disorder with varying 
diagnoses, including post-traumatic stress disorder and 
severe major depression; and arterial hypertension.  That 
decision also found, based upon the evidence of vocational 
expert testimony, that no jobs existed in significant numbers 
in the national economy which a person with the veteran's 
degree of disability could perform on a regular and sustained 
basis.

The Board notes that the veteran has a high school education 
and 18 months of trade school electrical training.  The Board 
also notes that the veteran had work experience in the oil 
drilling industry in the oil fields, logging work, and as an 
electrician.  The evidence shows that the veteran last worked 
with air conditioners and "electric."  He held that 
position for a total of 24 months, of which twelve months 
were loss from illness.  He last worked in November 1995 due 
to a combination of back problems, headaches, and arthritis.  
The nature of the veteran's physical disabilities would seem 
to prohibit a return to any of his previous occupations, 
while his mental disorder, in combination with those physical 
disabilities, would seem to preclude his working in a more 
sedentary profession.  The Board has particularly relied upon 
the severity of the veteran's mental disorder, the frequency 
of his headaches, and the presence of his back disability in 
determining that his overall disability picture precludes his 
securing or following substantially gainful employment.  The 
veteran's educational level and work experience is offset by 
the reduced reliability and efficiency occasioned by his 
mental disorder and headaches as well as by the reduced 
physical capabilities occasioned by his back disability.

Accordingly, the Board finds that the criteria for 
entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes are met, and the 
veteran's claim therefor is granted pursuant to 38 C.F.R. 
§ 3.321(b)(2) and § 4.17(b), subject to the laws and 
regulations governing the disbursement of monetary benefits.  
38 U.S.C.A. §§ 1502, 1521, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 3.340, 3.342, 4.16, 4.17 (1998).


ORDER

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes is granted, subject to 
the laws and regulations governing the disbursement of 
monetary benefits.


REMAND

The United States Court of Veterans Appeals has held that VA 
has a duty to assist veterans in the development of facts 
pertinent to their claims, under 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1998), which requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

The Board notes that the veteran has described some alleged 
stressors upon which he bases his claim of entitlement to 
service connection for post-traumatic stress disorder.  The 
Board feels that the veteran should be provided an 
opportunity to submit a more detailed account of his alleged 
stressors.  The Board also feels that the RO should attempt 
to authenticate the veteran's alleged stressors with the 
United States Armed Services Center for Research of Unit 
Records.  Following the development of the veteran's alleged 
stressors, an examination may be needed in order to establish 
whether any of the alleged stressors which has been properly 
authenticated may be the basis for a diagnosis of post-
traumatic stress disorder.

The Board also notes that the records of the Social Security 
Administration in the veteran's claims folder are incomplete.  
The Board feels that obtaining the complete evidentiary 
record from Social Security is needed in order to fully 
develop the veteran's claim.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The veteran should be requested to 
provide a detailed statement of his 
alleged stressors.  He should be 
instructed to provide as much detail as 
possible, to include names, dates, and 
units involved.

3.  Following receipt of the above 
information, the RO should send all 
appropriate information to the United 
States Armed Services Center for Research 
of Unit Records, 7798 Cissna Road, Suite 
101, Springfield, Virginia 22150-3197, 
for verification.

4.  The RO must make a specific 
determination, based upon the complete 
record, as to whether any of the 
veteran's alleged stressors have been 
objectively verified and, if so, should 
determine the nature of the alleged 
stressor which has been established by 
the record to have occurred.  In making 
this finding, the RO must specifically 
render a finding as to whether the 
veteran "engaged in combat with the 
enemy."  If the RO determines that the 
record establishes the existence of any 
of the veteran's alleged stressors, the 
RO must specifically find what alleged 
stressors have been established by the 
evidence of record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

5.  If, and only if, the RO determines 
that the record establishes the 
occurrence of any of the veteran's 
alleged stressors, the RO should schedule 
the veteran for a VA psychiatric 
examination.  The claims folder and a 
copy of this remand should be made 
available to and be reviewed by the 
examiners prior to the examination.  The 
RO must specify for the examiner what 
alleged stressors it has determined have 
been established by the record and the 
examiner must be instructed that he may 
consider only that verified occurrence or 
those verified occurrences in determining 
whether the veteran was exposed to a 
stressor in service.  Specifically, the 
examiner should provide the following 
information:

a)  The examiner should conduct a 
thorough review of the veteran's 
claims folder, to include his 
medical history and should state in 
the examination report that such 
review has been conducted.

b)  The examiner should provide a 
complete multiaxial diagnosis, 
pursuant to the criteria found in 
the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Ed. (DSM-IV), of the American 
Psychiatric Association.  The 
multiaxial diagnosis should include 
diagnoses of all mental disorders 
currently present, and should 
include a global assessment of 
functioning.

c)  If a diagnosis of post-traumatic 
stress disorder is deemed 
appropriate, pursuant to the 
criteria for post-traumatic stress 
disorder found in DSM-IV,  the 
examiner must specifically identify 
which stressor or stressors, the 
occurrence of which have been 
verified by the RO, are sufficient 
stressors to justify that diagnosis.

6.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

7.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, in whole or in 
part, he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with the requested development may have an adverse effect 
upon his claim.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

